DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing change (sheet 3/8) of 1-25-2022 is approved.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 40-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 11,271,366. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims of the present application are broader than the patent, the claims read on the patented claims. For example, the preamble of claim 1 of the patent is much more specific than the preamble of the application, yet the preamble of the application reads on the patent (“ A circuit for pre-compensating a distortion being introduced by a laser, the circuit comprising:” of claim 40 of the application reads on, “A semiconductor analogue circuit for pre-compensating a distortion being introduced by a directly modulated laser (DML), wherein the distortion reduces a signal-to-noise ratio (SNR) and degrades performance of the DML and a data link, wherein the distortion is amplitude dependent and time dependent, wherein the amplitude dependent distortion produces non-linearity, wherein the distortion has different distortion characteristics for a transition to a ones level and to zeros level, wherein the transition is the transition of the DML’s response signal, wherein the semiconductor analogue circuit is configured to provide a pre-compensated drive signal to the DML to pre-compensate the distortion being introduced by the DML, wherein the semiconductor analogue circuit comprises:” of the patented claim 1. In addition, while other functional language of claim 1 of the patent is not included in the claim language of claim 40 of the application, broader claim 40 reads on the more specific claim 1 of the patent. Likewise, claim 48 of the application is broader than claim 9 of the patent and reads on the patented claim. For example, “A device” in the preamble of claim 48 reads on, “ A circuit for pre-compensating a distortion being introduced by a directly modulated laser (DML) and for providing a pre-compensated drive signal to the DML to pre-compensate the distortion being introduced by the DML, the circuit” of the preamble of claim 9 of the patent. Although claim 48 of the application does not claim the “input circuit” of claim 9 of the patent, it is clear that the drive signal of the application reads on the drive signal of the patent. Every element/signal of claim 48 of the application reads on elements/signals of the patented claim 9.  
Every element/signal of claim 40 of the application reads on elements/signals of the patented claim 1.  
Claims 41-47 and 49-55 of the present application read on claims 2-8 and 10-16, respectively. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claims in the present application are similar to the claims of U.S. Patent No. 11,271,366. While the claims of the patent are more specific than the claims of the application, the claims are clear and would be allowable if the applicant files a terminal disclaimer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883